UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-                                                 ORDER

MAALIK ALIM JONES,                                                  16 Cr. 19 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                The telephone conference in this action previously scheduled for May 18, 2021 is

adjourned to May 25, 2021 at 10:30 a.m.

                The conference will proceed by telephone. The parties are directed to dial 888-

363-4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same access code.

The Court is holding multiple telephone conferences on this date. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties lines. Seven days before the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       May 13, 2021
